Opinion filed February 2, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-11-00245-CR
                                        __________

                                 ALEX JIMENEZ, Appellant

                                               V.

                              STATE OF TEXAS, Appellee


                           On Appeal from the 106th District Court

                                    Dawson County, Texas

                                 Trial Court Cause No. 08-6797



                           MEMORANDUM                  OPINION
       Pursuant to a plea agreement, Alex Jimenez pleaded guilty in 2008 to the offense of theft
(third-degree). The trial court deferred a finding of guilt, placed him on deferred adjudication
community supervision for a term of five years, and assessed a $500 fine. In 2010, the State
filed a motion to proceed with an adjudication of guilt, alleging multiple violations of the terms
and conditions of community supervision. The trial court heard the motion to proceed on
August 24, 2011. The State offered evidence in support of the alleged violations. At the
conclusion of the hearing, the trial court found the alleged violations to be true, adjudicated
appellant guilty of the charged offense, and assessed his punishment at confinement in the
Institutional Division of the Texas Department of Criminal Justice for a term of ten years and a
fine of $500. We dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of his right to review the record
and file a response to counsel’s brief. A response has not been filed.1 Court-appointed counsel
has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders and Schulman, we have independently
reviewed the record, and we agree that the appeal is without merit and should be dismissed.
Schulman, 252 S.W.3d at 409.
       We note that counsel has the responsibility to advise appellant that he may file a petition
for discretionary review with the clerk of the Texas Court of Criminal Appeals seeking review
by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant on
appeal shall, within five days after the opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
        The motion to withdraw is granted, and the appeal is dismissed.


                                                                                           PER CURIAM
February 2, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.

       1
        By letter, this court granted appellant thirty days in which to exercise his right to file a response to counsel’s brief.


                                                                2